PER CURIAM.'
We reverse an order denying Virginia Tarleton’s claim to pre-judgment interest on the jury’s award for damages in this legal malpractice action.
The damages awarded by the jury in this case represented pecuniary losses sustained by Tarleton as a result of her attorney’s professional negligence. See de Manio v. Burns, 642 So.2d 807 (Fla. 2d DCA 1994). The verdict had the effect of clearly liquidating damages from the date she signed the marital settlement agreement, i.e., the date she relinquished her right to file a separate suit against her former husband for the money owed her under numerous promissory notes. We, therefore, remand for entry of an award of prejudgment interest from that date.
STONE, FARMER, and SHAHOOD, JJ., concur.